EXHIBIT 99.1 FOR IMMEDIATE RELEASE CHARMING SHOPPES REPORTS FIRST QUARTER RESULTS Bensalem, PA, June 3, 2010 – Charming Shoppes, Inc. (NASDAQ: CHRS) a leading multi-brand apparel retailer specializing in women's plus-size apparel, today reported sales and operating results for the three month period ended May 1, 2010. Results for the quarter, compared to the same quarter of the prior year, include: Ÿ Net sales decreased $33.3 million or 6.2% to $504.8 million, reflecting the impact of 144 net store closings over the previous twelve months, a 2% decrease in comparable store sales, a decrease in the Company’s Direct-to-Consumer Segment’s sales related to the closing of the Lane Bryant Woman catalog and shoetrader.com in the first half of fiscal year 2009, and a 36% increase in e-commerce sales.For the quarter, period-end same store inventories on a cost basis increased 9%; Ÿ Gross profit was $276.6 million in the quarter, reflecting a decrease of $11.0 million, or 3.8%.Gross margin improved 140 basis points to 54.8% of sales, partially offsetting the impact of the 6.2% sales decline; Ÿ Total operating expenses, excluding certain charges, decreased $11.9 million, or 4.3% (refer to GAAP to non-GAAP reconciliation, below); Ÿ Adjusted EBITDA was $25.2 million in the quarter, reflecting a decrease of $2.3 million, or 8.4% (refer to GAAP to non-GAAP reconciliation, below).Adjusted EBITDA as a percent of sales declined by 10 basis points to 5.0%; Ÿ Income from operations excluding certain charges improved by $0.9 million, or 12.7% (refer to GAAP to non-GAAP reconciliation, below); Ÿ Income tax benefit was $0.7 million in the current quarter, related to a reduction in the valuation allowance, compared to an income tax provision of $4.7 million in the year ago period, related to an increase in the liability for unrecognized tax benefits; Ÿ Net income on a GAAP basis was $3.9 million, or $0.03 per diluted share, compared to a net loss of $(6.6) million, or $(0.06) per diluted share in the prior year period; Ÿ An increase in the Company’s cash position for the quarter ended May 1, 2010 to $191 million, compared to $187 million for the period ended January 30, 2010; Ÿ Total liquidity of $336 million, including $191 million in cash and $145 million of net availability under the Company’s undrawn committed line of credit. 1 Commenting on the results for the quarter, Jim Fogarty, President and Chief Executive Officer of Charming Shoppes, Inc. said, “Our capital base and liquidity profile remain solid.During the quarter, we began to make progress in our efforts to stabilize and begin to grow our business.Our same store sales comp improved from (13)% and (12)% in the third and fourth quarters of last year, respectively, to (2)% in the first quarter.For the quarter, our adjusted EBITDA was $25.2 million compared to $27.5 million in the year ago period, as we partially mitigated our comp-driven decline in gross profit dollars with expense reductions and margin rate improvement from the elimination of certain businesses. “During the third quarter of last year, we reassessed direction for Lane Bryant’s assortments, and as a result of that work, made a number of improvements in our Spring 2010 assortments, including refocusing on our core moderate customer, and launching core tops programs, such as Supima® Cotton knit tops (the cashmere of cotton), and casual woven shirts (the perfect shirt), and introducing new assortments in swimwear and footwear.Our Lane Bryant same store sales comp for the first quarter was (3)%, which contrasted to (14)% and (15)% in the third and fourth quarters of last year, respectively.Late in the quarter, we introduced a national media campaign which, coupled with a controversy surrounding our ‘sexy’ Cacique spot, created phenomenal excitement for our customer and our brands.During the fourth quarter of last year, we reassessed direction for Fashion Bug's assortments and as a result repositioned our customer targeting, beginning to bring the fun, sexy and sassy side back to Fashion Bug’s assortments.Our Fashion Bug same store sales comp for the first quarter was (2)%, which contrasted to (14)% and (8)% in the third and fourth quarters of last year, respectively.Finally, our consolidated internet business was up 36% for the quarter, benefiting from the August 2009 launch of our new websites and the February 2010 launch of our universal shopping cart along with ‘free ship to store’ and ‘$7 ship to home’.We remain focused on our key priorities: (1) Focus on the Customer; (2) Stabilize and Begin to Grow Profitable Revenue; (3) Increase EBITDA; (4) Increase Cash Flow; and (5) Employee Empowerment with Accountability.” 2 First Quarter Consolidated Results Ÿ Net sales for the three months ended May 1, 2010 decreased $33.3 million or 6.2% to $504.8 million, compared to $538.1 million for the three months ended May 2, 2009.The decrease in sales was primarily as a result of the impact of 149 store closings and 5 store openings during the last four quarters, a 2% decrease in comparable store sales, a decrease in the Company’s Direct-to-Consumer Segment’s sales related to the closing of the Lane Bryant Woman catalog and shoetrader.com in the first half of fiscal year 2009, and an increase in e-commerce sales.E-commerce sales increased 36% to $31.6 million, compared to $23.3 million in the year ago period.Comparable store sales declined 3%, 2% and 3% at the Company’s Lane Bryant, Fashion Bug and Catherines brands, respectively. Ÿ Gross profit decreased $11.0 million, or 3.8% to $276.6 million in the quarter, compared to $287.6 million in the same quarter last year, related to lower sales volumes, partially offset by improvement in the gross margin rate.The gross margin improved by 140 basis points to 54.8% for the quarter ended May 1, 2010, compared to 53.4% for the quarter ended May 2, 2009.The year over year change was related to the closing of the Lane Bryant Woman catalog and shoetrader.com businesses and liquidation of related inventories in the first half of fiscal year 2009, and modest improvement in the gross margin at Lane Bryant, somewhat offset by lower gross margins at Fashion Bug and Catherines as a result of higher markdowns on early Spring merchandise. Ÿ Total operating expenses, excluding restructuring charges, decreased $11.9 million, or 4.3% to $268.2 million in the quarter, compared to $280.1 million in the same quarter last year, primarily related to a decrease in Occupancy and Buying expense of $10.3 million, or 10.1%, associated with lower rent expense as a result of the operation of fewer stores and lease renegotiations (refer to GAAP to non-GAAP reconciliation, below). Ÿ The quarter ended May 1, 2010 included restructuring charges of $0.9 million, primarily for lease termination charges related to the Company’s store closing program as announced on March 30, 2010.The quarter ended May 2, 2009 included restructuring charges of $8.7 million related to previously announced consolidation and streamlining initiatives. Ÿ Adjusted EBITDA was $25.2 million in the quarter, reflecting a decrease of $2.3 million, or 8.4%, primarily related to decreases in gross profit (refer to GAAP to non-GAAP reconciliation, below).Adjusted EBITDA as a percent of sales decreased 10 basis points to 5.0%; Ÿ Income from operations, excluding restructuring charges, improved by $0.9 million, or 12.7%, to $8.4 million.The prior year period’s income from operations, excluding restructuring charges, was $7.4 million (refer to GAAP to non-GAAP reconciliation, below). Ÿ Net income, including restructuring charges, increased by $10.5 million, and benefited from lower occupancy expense and restructuring charges and the recording of a tax benefit in the current year, compared to a tax provision in the year ago period, partially offset by a decrease in gross profit. 3 Commenting on the Company’s liquidity and the quarter, Eric M. Specter, Executive Vice President and Chief Financial Officer said, “Our liquidity continued to increase and remained at very healthy levels throughout the period.We continue to carefully manage our inventory investments to provide a better-balanced assortment with a stronger focus on core merchandise, coupled with meeting the fashion needs of our customer.Diluted earnings per share improved to $0.03 for the quarter, compared to diluted loss per share of $(0.06) in the year ago period.” Sales results for the three month periods ended May 1, 2010 and May 2, 2009 were: Net Sales for the Three Months Ended 5/1/10 ($ millions) Net Sales for the Three Months Ended 5/2/09 ($ millions) Total Net Sales Change Comparable Store Sales Change for the Three Months Ended 5/1/10 Lane Bryant Stores(1) $ $ -3
